Citation Nr: 9902086	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for paraplegia with 
loss of bowel and bladder control, secondary to post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active duty for training from March through 
September 1964.  He served on active duty from January 1965 
through July 1969.  He had service in the Republic of 
Vietnam, where his awards and decorations included the Combat 
Infantryman Badge.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In May 1997, a claim was received for entitlement to service 
connection for alcoholism due to PTSD.  In July 1997, that 
claim was withdrawn; therefore, it will not be considered 
below.  

In his informal hearing presentation in September 1998, the 
veterans representative raised the issue of entitlement to 
service connection for post-concussive syndrome. The 
representative also raised contentions to the effect that the 
RO committed clear and unmistakable error in a September 1994 
rating decision, when it assigned a 50 disability rating for 
the veterans PTSD.  This issues have not been adjudicated by 
the RO, therefore, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The claim of entitlement to service connection for 
paraplegia with loss of bowel and bladder control 
secondary to PTSD is not plausible.

2. The veterans PTSD is productive of total social and 
occupational impairment.






CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
paraplegia with loss of bowel and bladder control 
secondary to PTSD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that service connection is warranted for 
paraplegia with loss of bowel and bladder control because the 
altercation resulting in the gunshot wound that caused the 
paraplegia with loss of bowel and bladder control was the 
result of his PTSD.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1998). 

The threshold question is whether the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, has he submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  If he has not, VA has no duty to assist in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

The Court has said repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated that 
the quality and quantity of the evidence required to meet the 
statutory burden depends upon the issue presented by the 
claim. Grottveit at 92-93.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.  

The record clearly shows that the veteran has paraplegia with 
loss of bowel and bladder control as a result of a gunshot 
wound sustained in March 1997.  Varying lay accounts, 
including those of the veteran, concerning the circumstances 
under which the wound was sustained are documented in the 
record.  The record also contains opinions of two VA 
physicians who examined the veteran in August 1997; both of 
which are to the effect that the veterans paraplegia with 
loss of bowel and bladder control is not etiologically 
related to his PTSD.  There is no other medical evidence of 
record addressing whether the paraplegia with loss of bowel 
and bladder control is etiologically related to the veterans 
PTSD.  The only evidence supportive of the claim is the 
theory advanced by the veteran himself; however, he is not 
qualified to render opinions which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veterans claim 
is not well grounded.

II.  Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The record reflects that the veteran has received inpatient 
and outpatient care for his PTSD.  He reportedly has not 
worked since being injured in a motor vehicle accident in 
1981.  At an August 1994 VA examination, the veteran was 
found to have PTSD.  The examiner believed that the veteran 
was unemployable as a result of the PTSD.  A July 1996 VA 
examiner stated that the veterans PTSD continued to be 
significantly symptomatic.

The veterans most recent VA psychiatric examination was 
performed in August 1997.  It was noted that the veteran had 
been married 5 times and that he and his current wife were to 
be divorced in about 30 days.  The veteran described multiple 
psychiatric problems, including flashbacks which occurred 2 
or 3 times a week, panic attacks, depression, nightmares, and 
impaired concentration.  He stated that he avoided crowds and 
refused to enter grocery stores, Wal-Mart and restaurants 
because of the crowds.  

The examiner observed that the veterans grooming and hygiene 
were fair, at best.  The mental status examination disclosed 
that the veteran was angry, depressed and irritable.  His 
mood was labile.  He was oriented but his thinking was 
disorganized.  His thought content was notable for obsession 
with Vietnam experiences.  His relationships with others were 
poor, with a fairly low frequency of contact with others.  
His concentration was fair, but his memory was spotty for 
details.  His thinking was concrete.  His judgment was poor.  
He often allowed his anger and depression to affect his 
decision making.  His insight was limited.  During the 
interview, the veteran was nervous and guarded.  

The examiner diagnosed PTSD.  He commented that the current 
manifestations of the disorder included intrusive memories, 
nightmares, distress when exposed to situations similar to 
the stressful situations in Vietnam, detachment from others, 
restricted affect, sleep disturbance, anger outbursts, 
concentration problems and hypervigilance.  The examiner 
added that the symptoms were occurring on a daily basis and 
were severe in intensity.  The examiner provided a global 
assessment of functioning score of 40 due to PTSD.

The Board notes that the evidence consistently indicates that 
the veterans PTSD is productive of multiple symptoms which 
are occurring on a frequent basis.  The most recent VA 
examiner specifically indicated that the symptoms were severe 
in intensity and were occurring on a daily basis.  In the 
Boards opinion, the extent, severity and frequency of the 
veterans PTSD symptoms are not compatible with substantially 
gainful employment.  The Board is satisfied that the PTSD is 
productive of total social and occupational impairment.  
Therefore, a 100 percent schedular evaluation is warranted.

   
ORDER

Entitlement to service connection for paraplegia with loss of 
bowel and bladder control, secondary to post-traumatic stress 
disorder, is denied.

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  
- 2 -
